Citation Nr: 1818772	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-29 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether VA was correct to award one month of death pension benefits and then terminate the benefits due to excess income.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for Meniere's syndrome.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney

WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 through August 1970 and also had periods of enlistment in the National Guard.  He died in February 2013.  The appellant is his widowed spouse and her request for substitution has been accepted by VA.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma and an October 2013 decision issued by the VA Pension Management Center in St. Paul, Minnesota.

Testimony was received from the appellant and her daughter during an October 2017 Board hearing.  A transcript of that testimony is associated with the record.

As a preliminary matter, the Board wishes to point out that appeals initiated by the Veteran concerning the issues of his entitlement to service connection for rheumatoid arthritis, residuals associated with a head injury, posttraumatic stress disorder (PTSD), a left foot disorder, and his petition to reopen previous claims for service connection for disorders in his feet, were pending at the time of his death.  Although VA has accepted the appellant's request for substitution as to all claims that were pending at the time of the Veteran's death, VA did not previously recognize or adjudicate those issues within the context of the appellant's claim for substitution.  VA has issued a March 2018 Statement of the Case (SOC) that addresses those issues.  As explained in an accompanying letter, the appellant has 60 days from the date of that letter to perfect her appeal as to the issues addressed in the SOC.  Given the current posture of the issues addressed in the March 2018 SOC, the Board is unable to take jurisdiction over them at this time.

The issues of the appellant's entitlement to service connection for the cause of the Veteran's death, service connection for Meniere's syndrome, and a TDIU for are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The appellant testified on the record during her October 2017 Board hearing that she wished to withdraw her appeal as to the issue concerning whether VA was correct to award one month of death pension benefits and then terminate the benefits due to excess income.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal concerning the issue of whether VA was correct to award one month of death pension benefits and then terminate the benefits due to excess income are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Issue Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  Here, the appellant withdrew on the record during her Board hearing her appeal concerning the issue of whether VA was correct to award one month of death pension benefits and then terminate the benefits due to excess income.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.


ORDER

The issue of whether VA was correct to award one month of death pension benefits and then terminate the benefits due to excess income is dismissed.


REMAND

In relation to the remaining issues on appeal, the Veteran's death certificate shows that the Veteran died in February 2013 while he was hospitalized at Mercy Health Center in Oklahoma City, Oklahoma.  There is no indication in the record that VA has made any efforts to obtain the Veteran's terminal hospital records from that facility.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's 2013 terminal hospital records from Mercy Health Center.  The appellant should be asked whether she has additional evidence pertaining to the Veteran's Meniere's syndrome and/or service-connected hearing loss and tinnitus, and if so, she should be provided assistance in obtaining it.  Any relevant VA treatment records should be associated with the record.  If such records are not available, the record should be so documented.  The appellant and her representative are to be notified of any unsuccessful efforts in order to allow the appellant the opportunity to obtain and submit those records for VA review.

2.  After the development above has been completed, obtain an opinion as to:

(a) whether it is at least as likely as not that the Veteran had Meniere's syndrome that began during, or is otherwise etiologically related to, his military service.  Please explain why.

(b) whether it is at least as likely as not that the Veteran had Meniere's syndrome that was (i) caused or (ii) aggravated (permanently aggravated beyond its natural progression) by his service-connected bilateral hearing loss and/or tinnitus.  Please explain why.

A clear rationale for all opinions should be provided.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


